Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: media processor configured to, condition determination module is arranged to, a selection module arranged to, a display module arranged to, in Claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – i.e. the Applicant’s Specification describes the modules as “the term “module” and like terms are used to indicate a self-contained hardware component of the central server”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 includes the limitation of “use the demographic of the object and the at least one sensed data to determine the condition”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s Specification describes determining the demographic of the object, and using sensed data in order to determine a condition, but does not describe the step of using the demographic data to “determine the condition” (alone or in conjunction with the sensed data) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that knowledge, the written description requirement would be satisfied. Hayes, 982 F.2d at 1534. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. “. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, 9-12, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192).
As per Claim 1, Park teaches:
	a vehicle, the vehicle being fully-autonomous, semi-autonomous, or autonomous, the vehicle having at least one display screen disposed on an exterior of the vehicle (at least: abstract)
	a plurality of self-driving sensors  (at least: abstract – “a plurality of cameras; radar”, at least para 46 – self driving sensor)
	a display processor  (providing ads through the vehicle display- at least: abstract, processor that performs the claimed limitation – at least: abstract)
	the  plurality of self-driving sensors is configured to obtain at least one sensed data used to determine a condition;  (the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286)
	a condition determination module is arranged to determine the condition using the at least one sensed data (the module represents a generic computing processor that performs the claimed limitation. at least para 286)
	Park fails to teach the remaining limitation. However, Dawson teaches: 
	 a media processor configured to provide an inventory database arranged to store a plurality of media (at least fig4 and associated text, col10, lines 40-60)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, with Dawson’s feature of a media processor configured to provide an inventory database arranged to store a plurality of media, in order to provide targeted vehicle advertising – Dawson, col1 and fig1 and associated text.
	Park in view of Dawson further teach:	a selection module arranged to select between an inactive display mode and a media of the plurality of media based on the condition and one or more display parameters  (the module represents a 
	a display module arranged to cooperate with the display processor to display the media on the display screen when the selection module selects the media. (the module represents a generic computing element that performs the claimed limitation. Dawson: at least col2, lines 55-67, col3, lines 1-5)
As per Claim 2, Park in view of Dawson teach:
	the at least one sensed data corresponds to a surrounding of the vehicle  (Park: the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286)
As per Claim 6, Park in view of Dawson teach:
	the condition is an object.  (Park: the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286)
As per Claim 9, Park in view of Dawson teach:

As per Claim 10, Park in view of Dawson teach:
	the one or more display parameters includes at least one selected from a group including a current vehicle speed (Park, at least para 278-279)
As per Claim 11, Park in view of Dawson teach:
	a portion of the inventory database resides aboard the vehicle.  (Dawson: at least col10, lines 40-67)
As per Claim 12, Park in view of Dawson teach:
	the display module is further arranged to cooperate with the display processor to turn off the display screen when the selection module selects the inactive display mode. ( Park: at least para 280  - turning content off, and stopping content from being displayed , i.e. selecting an inactive mode – at least para 280)
As per Claim 15, Park teaches:
	a vehicle, the vehicle being fully-autonomous, semi-autonomous, or autonomous, the vehicle having at least one display screen disposed on an exterior of the vehicle (at least: abstract)
	a plurality of self-driving sensors  (at least: abstract – “a plurality of cameras; radar”, at least para 46 – self driving sensor)
	a display processor  (providing ads through the vehicle display- at least: abstract, processor that performs the claimed limitation – at least: abstract)
	the  plurality of self-driving sensors is configured to obtain at least one sensed data corresponding to a surrounding of the vehicle, wherein the at least one sensed data is arranged to be used to determine a condition;  (the radar obtains information used to determine a condition- at least 
	a condition determination module arranged to determine the condition using the at least one sensed data (the module represents a generic computing processor that performs the claimed limitation. at least para 286)
	Park fails to teach the remaining limitation. However, Dawson teaches: 
	 a media processor configured to provide an inventory database arranged to store a plurality of media (at least fig4 and associated text, col10, lines 40-60)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, with Dawson’s feature of a media processor configured to provide an inventory database arranged to store a plurality of media, in order to provide targeted vehicle advertising – Dawson, col1 and fig1 and associated text.
	Park in view of Dawson further teach:	a selection module arranged to select between an inactive display mode and a first media of the plurality of media based on the condition and one or more display parameters associated with the plurality of media  (the module represents a generic computing processor that performs the claimed limitation. Dawson teaches: a current condition-identifying a target/object - at least col2, lines 55-67, col3, lines 1-5. It also teaches a processor that selects either ads to be shown, the ad selection is based on the current condition- at least col2, lines 55-67, col3, lines 1-5, and display parameters – at least col 3, lines 15-45: ‘As an example, an entry of correlation data 148 that indicates that a specific person is interested in running shoes may be used in conjunction with advertisement correlation data 144 to identify specific data, within advertisement content data 140, that corresponds to an advertisement for a specific running shoe.’; the processor can also choose to cease displaying advertisements- which Examiner construes to represent an "inactive mode", a mode in which ads are 
	a display module arranged to cooperate with the display processor to display the first media on the display screen when the selection module selects the first media (the module represents a generic computing element that performs the claimed limitation. Dawson: at least col2, lines 55-67, col3, lines 1-5)
and to turn off the display screen when the selection module selects the inactive display mode. ( Park: at least para 280  - turning content off, and stopping content from being displayed , i.e. selecting an inactive mode – at least para 280)
As per Claim 18, Park teaches:
each media of the plurality of media is associated with the one or more display parameters.  (Park, at least para 278-279)

Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Bergholz et al. (6151539).
As per Claim 3, Park in view of Dawson teach weather information (Park: at least para 217), but fails to teach determining a weather condition based on sensed data. However, Bergholz teaches:
the condition is a weather condition;  (at least col 6, lines 50-67)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Bergholz’s feature of the condition is a weather condition, in order to use the data to determine visibility conditions – Bergholz, col6, lines 50-67.
As per Claim 5, Park in view of Dawson in further view of Bergholz teach:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Shlomot (WO2013025803A1).
As per Claim 7,  Park in view of Dawson teach:
the object is selected from a group including a pedestrian, a cyclist, and a motorist  (Park, at least para 83, 114-115)
the condition determination module is further arranged to …use…the at least one sensed data to determine the condition.  ( Park, the radar obtains information used to determine a condition- at least para 250: ‘radar…transmits a transmission signal and receives a reception signal reflected by an object in the vicinity of the vehicle’; para 286)
Park in view of Dawson fail to teach the remaining limitation. However, Shlomot teaches:
the condition determination module is further arranged to determine a demographic of the object (at least para 16-17) 
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Shlomot’s feature of the condition determination module is further arranged to determine a demographic of the object, to provide targeted content to users based on user characteristics – Shlomot, abstract, para 16.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Wang (20140344608).
As per Claim 13, Park in view of Dawson teach targeting vehicular advertising -  a process that selects/displays ad content through displays, as noted above; they also teach a vehicle that includes a power unit – Park, at least para 119-120.
Wang further teaches:
the selection module is arranged to select the inactive display mode when the power level falls below a power threshold.  (Displays- at least: abstract, and the display adjusting , i.e. switching to a different mode, when the battery reaches a predetermined threshold – at least para 30. The display switching into an auto-adjustment mode, mode which includes switching display pixels off, causing display areas to be as black or white, or reducing brightness – at least para 16-17, is construed as an “inactive display mode”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Wang’s feature of the selection module is arranged to select the inactive display mode when the power level falls below a power threshold, so that the display can automatically adjust based on the battery power status – Wang, para 30.

Claims 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Ekchian et al. (20120185130).
As per Claim 14, Park in view of Dawson fail to teach the claimed limitation. However, Ekchian teaches:

It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Ekchian’s feature of display module is further arranged to cooperate with the display processor to determine a brightness level for the display screen based on the one or more display parameters, the condition, and the media, so that various light unit parameters can be controlled based on rules/criteria – Ekchian, para 21.
As per Claim 16, Park in view of Dawson fail to teach the claimed limitation. However, Ekchian teaches:
the media processor is further configured to provide a display control module, wherein when the selection module selects the first media, the display control module determines a display brightness level based on a parameter associated with the first media, the condition, and the first media, the display control module further commanding the display module to cooperate with the display processor to cause the display brightness level to be implemented on the display screen.  (The module/processor represent generic computing processors that perform the claimed limitations. Implementing an active display type and a determined brightness level- at least para 21: on/off timing, and brightness level of a light unit, based on the location of the vehicle- at least para 25, wherein the vehicle location is construed as the “condition”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Ekchian’s feature of the media 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192) in further view of Ekchian et al. (20120185130), in even further view of Wang (20140344608).
As per Claim 17, Park in view of Dawson in further view of Ekchian teach targeting vehicular advertising -  a process that selects/displays ad content through displays, as noted above; they also teach a vehicle that includes a power unit – Park, at least para 119-120.
Wang further teaches:
the selection module being arranged to select the inactive display mode when the power level is below a power threshold. the display control module further being arranged to determine the display brightness level based on the power level.  (Displays- at least: abstract, and the display adjusting , i.e. switching to a different mode, when the battery reaches a predetermined threshold – at least para 30. The display switching into an auto-adjustment mode, mode which includes switching display pixels off, causing display areas to be as black or white, or reducing brightness – at least para 16-17, is construed as an “inactive display mode”)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Wang’s feature of the selection module being arranged to select the inactive display mode when the power level is below a power 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Park (WO2017014544A1) in further view of Dawson et al. (9147192), in further view of Trest (20100036717).
As per Claim 19, Park in view of Dawson fail to teach the claimed limitation. However, Trest teaches:
the one or more display parameters each have an associated weight, wherein the selection module is further arranged to select between the inactive display mode and the first media of the plurality of media based on a first weight associated with the first media.  (at least para 132- where adjusting the brightness -i.e. selecting an active or inactive display mode- based on conditions and/or other context data, is similar to the claimed limitation.)
It would have been obvious for someone skilled in the art at the time of filing to modify Park's existing features, combined with Dawson’s existing features, with Trest’s feature of the one or more display parameters each have an associated weight, wherein the selection module is further arranged to select between the inactive display mode and the first media of the plurality of media based on a first weight associated with the first media, in order to adjust the display brightness based on condition criteria – Trest, para 132.
As per Claim 20, Park in view of Dawson in further view of Trest teach:
the selection module selects the inactive display mode when a total or average weight associated with the one or more display parameters is below a threshold.  (at least para 132- where 


 The prior art of record does not teach neither singly nor in combination the limitations of claims 4, 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/16/2021